Citation Nr: 1450911	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  10-23 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to August 1981.  This matter is before the Board of Veterans Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver Colorado.  The Veteran subsequently relocated and his claims file was transferred to the jurisdiction of the Jackson, Mississippi, RO; his appeal is being processed by the Appeals Management Center (AMC).  In April 2013, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  In March 2014 the case was remanded for additional development.

The Veteran had been represented by Disabled American Veterans (DAV); however, he revoked his designation of them as his representative, and appointed Paralyzed Veterans of America, Inc. to replace them.  See October 2011 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Furthermore, once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Under 38 U.S.C.A. § 1111 (except for disability noted on service entrance), the Veteran is entitled to a presumption of soundness on entry in service as to any disability not noted on examination for enlistment (which can only be rebutted by clear and unmistakable evidence).  A history of a pre-service injury, of itself, is not a notation of a disability on service entry, and does not suffice to rebut the presumption of soundness in the face of a normal clinical evaluation on service entrance.  If the presumption of soundness is rebutted, the Veteran is entitled to a further presumption that the disability manifested in service was aggravated by service.  This presumption can be rebutted only by clear and unmistakable evidence of non-aggravation.

On April 1977 service entrance examination the Veteran reported a history of back surgery in 1971 because of paralysis (the exact procedure and diagnosis was not known).  His spine was clinically normal on enlistment examination; however, minimal scoliosis was noted and an orthopedic consultation was recommended.  Notwithstanding, the Veteran was deemed qualified for enlistment.  The service treatment records (STRs) also show that the Veteran complained of low back pain after a May 1978 automobile accident.  He has testified that he experienced recurrent back pain in service and it has continued to the present (a matter on which the Veteran is competent to testify).  

The March 2014 Board remand ordered an examination of the Veteran, with the examiner asked (in light of the standard of proof that must be applied in this case) to provide an opinion as to "does the evidence of record clearly and unmistakably show (i.e., it is undebatable) that the Veteran had a preexisting back condition prior to service?  If so, is it clear and unmistakable that the disorder was not aggravated by service or that any increase in disability was due to the natural progression of the disease?  Please identify any such evidence with specificity."  On July 2009 VA orthopedic examination the diagnoses included "lumbar degenerative disk disease with spondylosis and L5/S1 grade 2 spondylolisthesis, and severe neuroforamial encroachment at L5/S1 on the left, with residuals" and "childhood history of polio with obvious right leg/calf atrophy and absent right Achilles related and stocking hypesthesias right leg, etiology unclear."  The examiner opined that the "current back condition is not caused by a result of participation in the military."  On May 2014 thoracolumbar spine examination the diagnosis was degenerative disc disease of the lumbar spine and the examiner opined that the "condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  These opinions are incomplete (and the May 2014 opinion is not responsive to the March 2014 Board remand) because the question of whether "there is clear and unmistakable evidence of pre-existing back disability and/or clear and unmistakable evidence of non-aggravation of any pre-existing back disability during service" remains unresolved.  Accordingly, this matter must be remanded, once again, for completion of the actions previously sought, and for further adjudicatory action. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for an orthopedic examination to determine the nature and likely etiology of the Veteran's back disability.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any tests or studies indicated should be completed.  Based on review of the record (to include this remand) and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a)  Please identify (by medical diagnosis) each chronic back disability entity found?

(b)  As to each diagnosed back disability entity, please opine when such entity was first manifested (i.e., prior to service, during service, or post service)?  Please identify the factual data which support the response.

(c)  As to any (and each) diagnosed back disability entity manifested in service that was not noted on induction, please indicate whether there is clear and unmistakable evidence in the record that such disability pre-existed service.  If yes, please identify such evidence.

(d)  If the response to (c) as to any disability is yes, please opine further whether or not there is whether there is clear and unmistakable evidence that such disability was not aggravated by (did not increase in severity during) the Veteran's service.  Please identify any such evidence.

(e)  As to any back disability entity that was initially manifested after service, please opine whether it is at least as likely as not (a 50 percent or better probability) that such disability is related to the Veteran's service, to include his injury and complaints noted and treated therein.

(f)  As to any (and each) back disability entity diagnosed, please opine whether it is at least as likely as not (a 50 percent or better probability) that such is related to the Veteran's service.

The examiner must include rationale for all opinions, citing to supporting clinical data and/or medical texts/treatises as deemed appropriate.  The explanation should show consideration of the Veteran's competent statements regarding his ongoing back pain since service separation, and include comment on the opinions already in the record, with explanation of rationale for agreement or disagreement with such opinions. 

2.  The AOJ should then review the record and re-adjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

